DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 07/27/2022 has been entered. Claims 8, 10-15, 17-23, and 25-28 are pending in the application. Claims 16 and 24 have been cancelled by amendment.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-15, 17, 19-23 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US Patent No. 2016/0049819), hereinafter “Butler”, in view of Whiting et al. (US PGPub), hereinafter “Whiting”, in further view of Groß (US PGPub 2016/0049018), hereinafter Gross, in further view of Purkey (US PGPub 2002/0041174).
Regarding claim 12, Butler discloses battery booster for jumpstarting a vehicle having an external battery, the battery booster comprising:
at least one processor (Fig. 1 128, ¶38);
a user interface (¶¶50,67);
a set of terminal connectors (136) configured to couple with the external battery or an engine that is electrically coupled with the external battery (¶40), wherein the external battery has a first nominal voltage (¶37);
a power supply having a lithium battery (150) configured to supply a starting current to jump start an engine (¶39), wherein the lithium battery has a second nominal voltage that is 20% to 40% greater than the first nominal voltage (¶¶37,39 - Butler discloses the battery cells have a voltage of 3.2-3.3V, that a nominal voltage of 12.8V to 13.2V, and that additional cells may be used. One of ordinary skill in the art would recognize that an additional cell added to the 12.8V voltage bank would be result in a 16V bank. 16V is 33% higher than 12V and therefore falls within the claimed range of 20-40%); and
a power-management circuit (132) operatively coupled with the at least one processor, wherein the at least one processor is configured to transfer power selectively between the external battery and the power supply (¶¶37,58,63-65),
wherein, upon detection that the engine has started, the at least one processor is configured to transfer power selectively between the external battery and the power supply (¶¶37,63-65), wherein the at least one processor is configured to perform a back-feed function via the power-management circuit to pass a back-feed current from the vehicle to the lithium battery via the power-management circuit (¶¶63-65).
Butler is silent regarding the at least one processor is configured to detect a voltage spike; and wherein, upon detection of the voltage spike, the at least one processor is configured to perform the back-feed function.
However, Gross teaches at least one processor is configured to detect a voltage spike; and wherein, upon detection of the voltage spike, the at least one processor is configured to determine an engine has started (¶¶68-69).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Butler, by the at least one processor is configured to detect a voltage spike; and wherein, upon detection of the voltage spike, the at least one processor is configured to perform the back-feed function, as taught by Gross, for the purpose of improved vehicle state detection (¶¶7-8).
Butler is silent regarding wherein the at least one processor, via the user interface, is configured to enable a user to selectively enable or disable the back-feed function for the predetermined period of time.
However, Purkey teaches at least one processor (34), via a user interface (35), is configured to enable a user to selectively enable or disable a back-feed function (¶¶47,64).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Butler, by the at least one processor, via the user interface, is configured to enable a user to selectively enable or disable the back-feed function, as taught by Purkey, for the purpose of manually controlling power charge (¶64).
The combination of Butler, Whiting, and Purkey would result in wherein the at least one processor, via the user interface, is configured to enable a user to selectively enable or disable the back-feed function for the predetermined period of time.

Regarding claim 13, Butler discloses the first nominal voltage is 12 volts (¶37) and the second nominal voltage is 16 volts (¶39 – while 16 volts is not explicitly stated, Butler discloses the battery cells have a voltage of 3.2-3.3V, that a nominal voltage of 12.8V to 13.2V, and that additional cells may be used. One of ordinary skill in the art would recognize that an additional cell added to the 12.8V voltage bank would be 16V). 

Regarding claim 14, Butler discloses the at least one processor is configured to perform a pre-charge function via the power-management circuit (¶¶58,64,75).

Regarding claim 15, Butler discloses the at least one processor is configured to, during the pre-charge function, pass a charging current from the lithium battery to the external battery via the power-management circuit until a voltage of the external battery meets a predetermined threshold voltage (¶¶58,64,75 – Butler discloses “continue until… fully charge”, one of ordinary skill in the art would recognize that charge level is conventionally measured based on battery voltage, therefore fully charged corresponds to a predetermined threshold voltage).

Regarding claim 17, Butler discloses the at least one processor is configured to, during the back-feed function, pass a back-feed current from the vehicle to the lithium battery via the power-management circuit until a voltage of the external battery meets a predetermined threshold voltage (¶¶64-65 – Butler discloses “continue until… fully charge”, one of ordinary skill in the art would recognize that charge level is conventionally measured based on battery voltage, therefore fully charged corresponds to a predetermined threshold voltage).

Regarding claim 19, Butler discloses the power supply further comprises a supercapacitor (308) that is configured to draw a charging current from the external battery via the set of terminal connectors before the power-management circuit provides the starting current to the external battery (¶¶60,63-64).

Regarding claim 20, Butler discloses the processor is configured to detect a drop in current across the set of terminal connectors and the power- management circuit is configured to provide the starting current in response to the processor detecting the drop in current across the set of terminal connectors (¶¶63-64).

Regarding claim 21, Butler discloses an internal heater to preheat the lithium battery (¶73).

Regarding claim 22, Butler discloses a battery booster for jumpstarting a vehicle having an external battery, the battery booster comprising:
at least one processor (Fig. 1 128, ¶38);
a user interface (¶¶50,67);
a set of terminal connectors (136) configured to couple with the external battery or an engine that is electrically coupled with the external battery (¶40), wherein the external battery has a first nominal voltage (¶37);
a power supply having a lithium battery (150) configured to supply a starting current to jump start an engine (¶39), wherein the lithium battery has a second nominal voltage that is at least 20% greater than the first nominal voltage (¶¶37,39 - Butler discloses the battery cells have a voltage of 3.2-3.3V, that a nominal voltage of 12.8V to 13.2V, and that additional cells may be used. One of ordinary skill in the art would recognize that an additional cell added to the 12.8V voltage bank would be result in a 16V bank. 16V is 33% higher than 12V and therefore falls within the claimed range of at least 20% greater); and
a power-management circuit (132) operatively coupled with the at least one processor,
wherein the at least one processor is configured to transfer power selectively between the external battery and the power supply (¶¶37,58,63-65),
wherein the at least one processor is configured to perform a pre-charge function via the power-management circuit to pass a charging current from the lithium battery to the external battery until a voltage of the external battery meets a predetermined threshold voltage (¶¶58,64,75 – Butler discloses “continue until… fully charge”, one of ordinary skill in the art would recognize that charge level is conventionally measured based on battery voltage, therefore fully charged corresponds to a predetermined threshold voltage),
wherein, upon detection that the engine has started, the at least one processor is configured to transfer power selectively between the external battery and the power supply (¶¶37,63-65), wherein the at least one processor is configured to perform a back-feed function via the power-management circuit to pass a back-feed current from the vehicle to the lithium battery via the power-management circuit (¶¶63-65).
Butler is silent regarding the at least one processor is configured to detect a voltage spike; and wherein, upon detection of the voltage spike, the at least one processor is configured to perform the back-feed function.
However, Gross teaches at least one processor is configured to detect a voltage spike; and wherein, upon detection of the voltage spike, the at least one processor is configured to determine an engine has started (¶¶68-69).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Butler, by the at least one processor is configured to detect a voltage spike; and wherein, upon detection of the voltage spike, the at least one processor is configured to perform the back-feed function, as taught by Gross, for the purpose of improved vehicle state detection (¶¶7-8).
Butler is silent regarding wherein the at least one processor, via the user interface, is configured to enable a user to selectively enable or disable the back-feed function for the predetermined period of time.
However, Purkey teaches at least one processor (34), via a user interface (35), is configured to enable a user to selectively enable or disable a back-feed function (¶¶47,64).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Butler, by the at least one processor, via the user interface, is configured to enable a user to selectively enable or disable the back-feed function, as taught by Purkey, for the purpose of manually controlling power charge (¶64).
The combination of Butler, Whiting, and Purkey would result in wherein the at least one processor, via the user interface, is configured to enable a user to selectively enable or disable the back-feed function for the predetermined period of time.

Regarding claim 23, Butler discloses the first nominal voltage is 12 volts and the second nominal voltage is 16 volts (¶39 – while 16 volts is not explicitly stated, Butler discloses the battery cells have a voltage of 3.2-3.3V, that a nominal voltage of 12.8V to 13.2V, and that additional cells may be used. One of ordinary skill in the art would recognize that an additional cell added to the 12.8V voltage bank would be 16V).

Regarding claim 26, Butler discloses the at least one processor is configured to, during the back-feed function, pass the back-feed current from the vehicle to the lithium battery via the power-management circuit until a voltage of the lithium battery meets a predetermined threshold voltage (¶¶64-65 – Butler discloses “continue until… fully charge”, one of ordinary skill in the art would recognize that charge level is conventionally measured based on battery voltage, therefore fully charged corresponds to a predetermined threshold voltage).

Regarding claim 27, Butler discloses the power supply further comprises a supercapacitor that is coupled to the lithium battery in parallel (¶62).

Regarding claim 28, Butler discloses the processor is configured to detect a drop in current across the set of terminal connectors and the power-management circuit is configured to provide current from the supercapacitor in response to the processor detecting the drop in current across the set of terminal connectors (¶¶63-64).

Claims 8, 10-11, 18, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Butler in view of Whiting, Gross, and Purkey, in further view of Perisic et al. (US PGPub 2012/0126755), hereinafter “Perisic”.
Regarding claim 8, Butler discloses a battery booster for jumpstarting a vehicle having an external battery (¶37), the battery booster comprising:
at least one processor (Fig. 1 128, ¶38);
a user interface (¶¶50,67);
a set of terminal connectors (136) configured to couple with the external battery or an engine that is electrically coupled with the external battery (¶40);
a power supply having a lithium battery (150) configured to supply a starting current to jump start an engine (¶39); and
a power-management circuit (132) operatively coupled with the at least one processor (¶58),
wherein, upon detection that the engine has started, the at least one processor is configured to transfer power selectively between the external battery and the power supply (¶¶37,63-65), wherein the at least one processor is configured to perform a back-feed function via the power-management circuit to pass a back-feed current from the vehicle to the lithium battery via the power-management circuit (¶¶63-65).
Butler is silent regarding the at least one processor is configured to pass the back-feed current for a predetermined period of time.
However, Whiting teaches a battery charger comprising a processor configured to pass current to a battery for a predetermined period of time (¶¶18,32).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Butler, by the at least one processor is configured to pass the back-feed current for a predetermined period of time, as taught by Whiting, for the purpose of safety (¶32).
Butler is further is silent regarding the power-management circuit comprises a pulse width modulation (PWM) driver operatively coupled to one or more switches, wherein the at least one processor is configured to, during the back-feed function, modulate the back-feed current via the PWM driver and one or more switches.
However, Perisic teaches a battery charging control system (¶¶18-19) comprising a pulse width modulation (PWM) driver (216) operatively coupled to one or more switches (1-8), wherein the control system configured to, during the charging function, modulate the back-feed current via the PWM driver and one or more switches (¶¶39,42).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Butler, by the power-management circuit comprises a pulse width modulation (PWM) driver operatively coupled to one or more switches, wherein the at least one processor is configured to, during the back-feed function, modulate the back-feed current via the PWM driver and one or more switches, as taught by Perisic, for the purpose of delivering the desired voltage (¶42).
Butler is silent regarding the at least one processor is configured to detect a voltage spike; and wherein, upon detection of the voltage spike, the at least one processor is configured to perform the back-feed function.
However, Gross teaches at least one processor is configured to detect a voltage spike; and wherein, upon detection of the voltage spike, the at least one processor is configured to determine an engine has started (¶¶68-69).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Butler, by the at least one processor is configured to detect a voltage spike; and wherein, upon detection of the voltage spike, the at least one processor is configured to perform the back-feed function, as taught by Gross, for the purpose of improved vehicle state detection (¶¶7-8).
Butler is silent regarding wherein the at least one processor, via the user interface, is configured to enable a user to selectively enable or disable the back-feed function for the predetermined period of time.
However, Purkey teaches at least one processor (34), via a user interface (35), is configured to enable a user to selectively enable or disable a back-feed function (¶¶47,64).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Butler, by the at least one processor, via the user interface, is configured to enable a user to selectively enable or disable the back-feed function, as taught by Purkey, for the purpose of manually controlling power charge (¶64).
The combination of Butler, Whiting, and Purkey would result in wherein the at least one processor, via the user interface, is configured to enable a user to selectively enable or disable the back-feed function for the predetermined period of time.

Regarding claim 10, the combination of Butler, Whiting, and Perisic the at least one processor is configured to perform a pre-charge function via the power-management circuit to pass a charging current from the lithium battery to the external battery until a predetermined battery condition is met (Butler ¶¶58,64,75, Whiting ¶31 and throughout).

Regarding claim 11, the combination of Butler, Whiting, and Perisic the power supply further comprises a supercapacitor (308) that is coupled to the lithium battery in parallel (Butler ¶¶60,62).

Regarding claims 18 and 25, Butler is silent regarding the power-management circuit comprises a pulse width modulation (PWM) driver operatively coupled to one or more switches, wherein the at least one processor is configured to, during the back-feed function, modulate the back-feed current via the PWM driver and one or more switches.
However, Perisic teaches a battery charging control system (¶¶18-19) comprising a pulse width modulation (PWM) driver (216) operatively coupled to one or more switches (1-8), wherein the control system configured to, during the charging function, modulate the back-feed current via the PWM driver and one or more switches (¶¶39,42).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Butler, by the power-management circuit comprises a pulse width modulation (PWM) driver operatively coupled to one or more switches, wherein the at least one processor is configured to, during the back-feed function, modulate the back-feed current via the PWM driver and one or more switches, as taught by Perisic, for the purpose of delivering the desired voltage (¶42).


Response to Arguments
Applicant's arguments filed 07/27/2022 have been fully considered but they are not persuasive.
	The alleged deficiencies in the previous rejection have been a cured by the newly referenced art as cited in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A WERNER/Patent Examiner, Art Unit 3747